NO.
12-07-00016-CR
NO. 12-07-00017-CR
NO. 12-07-00018-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
TROY MCDOUGAL,            §          APPEALS
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
was charged in three separate cases with aggravated sexual assault of a
child.  In each case, Appellant pleaded
guilty and the trial court assessed punishment at imprisonment for life. We
have received the trial court’s certification showing that Appellant waived his
right to appeal in each case.  See Tex. R. App. P. 25.2(d).  Accordingly, the appeals are dismissed
for want of jurisdiction.
Opinion delivered February
14, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)